DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 11/25/2020. Claims 1, 3, 5, 11, 13, 15, 17 and 20 have been amended. 

3. 	The Examiner withdraws the claim objections of claims 3 and 13 and the 35 USC 112(b) rejection of claims 17 and 20 as per amendment filed on 11/25/2020 addresses issues. 

Response to Arguments
4. 	Applicant's arguments filed on 11/25/2020 with respect to claims 1-20 have been considered, but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 9, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US-PGPUB 2014/0300805) in view of Kim et al. (KR 2007-0069653A; see attached English Translation document). 
	Regarding claim 1, Davis discloses an optical filter for adjusting light intensity (see fig. 1A), the optical filter comprising:
 	a pre-sensor (Second/Another image sensor) configured to detect light intensity distribution in a field of view (FOV) of a device coupled to the optical filter (Determine a current exposure level for light entering the camera housing 104 by using another image sensor, which can be a dedicated exposure level sensor that detects the intensity of light; see paragraphs 0094, 0088 and fig. 6);
 	a light adjustment layer (Element 102; see fig. 1A) made of adaptive optical materials, the light adjustment layer comprising a set of pixels, wherein the pixels include a first pixel and a second pixel (Optical filter layer 102 can include electronically-controllable optical elements. The opacity of the optical filter 102 can be controlled 
 	a control circuit (Controller 116; see fig. 1A) configured to generate control signals to control adjustment of one or more light transparency levels at the set of pixels based on the light intensity distribution detected by the pre-sensor, wherein the control signals includes a first control signal to control adjustment of a first light transparency level at the first pixel based on the light intensity distribution detected by the pre-sensor (The controller 116 communicates with the lens mount controller 118 of the lens mount 106 so as to synchronize operation of the optical filter 102 and the image sensors. The exposure controller can adjust the optical characteristic (e.g., opacity) in response to changes in lighting conditions in the current field of view of the camera system. The exposure controller controls the optical filter 102 based on an analysis of a pixel brightness histogram or exposure histogram; see paragraphs 0047, 0084-0088 and 0094 and fig. 6);
 	a driving circuit configured to generate driving signals to control lights passing through the set of pixels based on the control signals generated by the control circuit (Controller 118 controls operation of the optical filter 102 at the direction of the controller 116. Controller 111 also controls the iris diaphragm 107 and focusing mechanism 109 at the direction of the controller 116; see paragraphs 0047, 0051, 0050 and fig. 1A); and
 	an interface module configured to provide interfacing between the optical filter and the device (Signals for controlling the optical filter 102 can be routed along a communication pathway 117 directly from the camera housing 104 via the interface 112; see fig. 1A and paragraph 0076) such that when the device is activated to capture an 
 	However, Davis fails to expressly disclose adjusting light transparency level at a per pixel level. In other words, Davis does not disclose the specifics of adjusting light transparence at specific pixels. Specifically, Davis fails to disclose a second control signal to control adjustment of a second light transparency level at a second pixel based on the light intensity distribution detected by the pre-sensor. 
 	On the other hand, Kim discloses a second control signal to control adjustment of a second light transparency level at a second pixel based on the light intensity distribution detected by a sensor (Optic filter part 12 implemented in the form of plural cells and the transmittance of the light which is the optical signal inputted according to the change in arrangement of the liquid crystal molecule about each to the photoelectric transform portion (13) serves to be controlled by each cell-by-cell.  The liquid driving part (15) configures the liquid crystal filter part (14) under the control of the control unit (16) are controlled the voltage difference modulation of the electrode about each cell region corresponding to of the liquid driving part (15) is controlled the pixel region in which the pixel region in which illumination is measured corresponds to over the predetermined illumination level value in case the presence the transmittance of the light passing each of the liquid crystal filter part (14) corresponding to the pixel region extracted is controlled after doing the extraction are changed to control the transmittance of the optical signal passing the cell region; see paragraphs 28-31, 36-37, 44-48, 50, 18, 21-22; pages 2-4). 


 	Regarding claim 2, Davis and Kim disclose everything claimed as applied above (see claim 1). In addition, Davis discloses the adaptive optical materials include one or** more of a opto-electrical crystals, dynamic optical polymers, and liquid crystals (The optical filter 102 can include liquid crystal elements that can be controlled according to a drive voltage; see paragraphs 0007, 0051, 0057, 0074-0075, 0113). 

 	Regarding claim 3, Davis and Kim disclose everything claimed as applied above (see claim 1). In addition, Davis discloses generating the first control signal to control adjustment of the first light transparency level at the first pixel based on the light intensity distribution detected by the pre-sensor comprises:
 	obtaining a light intensity value at a first spot in the FOV from the light intensity distribution detected by the pre-sensor, wherein the first spot corresponds to the first pixel (Determine current exposure level at step 606; where the second/another image sensor detects the intensity of light. The amount of light can be detected by using spot metering, partial area metering, multi-zone metering and others. Pixel brightness 
 	comparing the light intensity value at the first spot with a predetermined threshold (Identify if the detected light intensity matches a desired exposure level; see fig. 6 and paragraph 0095);
 	determining a difference value between the light intensity value at the first spot with a predetermined threshold based on the comparison; and generating the first control signal based on the difference value (When the detected light intensity does not match the desired exposure level, the opacity of the optical filter 102 can be adjusted so as to bring the current exposure level closer to a desired exposure level; see step 608 in fig. 6 and paragraphs 0095, 0082, 0087). 
 	However, Davis fails to expressly disclose generating the second control signal to control adjustment of the second light transparency level at the second pixel based on the light intensity distribution detected by the pre-sensor comprises: obtaining a light intensity value at a second spot in the FOV from the light intensity distribution detected by the pre-sensor, wherein the second spot corresponds to the second pixel; comparing the light intensity value at the second spot with a predetermined threshold; determining a difference value between the light intensity value at the second spot with a predetermined threshold based on the comparison; and generating the second control signal based on the difference value.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis and Kim to provide generating the second control signal to control adjustment of the second light transparency level at the second pixel based on the light intensity distribution detected by the pre-sensor comprises: obtaining a light intensity value at a second spot in the FOV from the light intensity distribution detected by the pre-sensor, wherein the second spot corresponds to the second pixel; comparing the light intensity value at the second 

	Regarding claim 4, Davis and Kim disclose everything claimed as applied above (see claim 1). In addition, Davis discloses the first control signal includes information indicating a location of the first pixel on the light adjustment layer (The amount of light can be detected by using spot metering, partial area metering, multi-zone metering and others. The detector can also track the location of one or more peaks in the histogram; see paragraphs 0086-0088, 0082, 0095 and fig. 6).

 	Regarding claim 5, Davis and Kim disclose everything claimed as applied above (see claim 1). In addition, Davis discloses the driving signals generated by the driving circuit includes a first amount of voltage to be applied to the first pixel and/or a first duration for which the voltage to be applied to the first pixel (The optical filter 102 can include a liquid crystal element that can be controlled according to a drive voltage. The liquid crystal element may be opaque when supplied with a voltage (e.g., a sinusoidal AC voltage signal) and transparent when not supplied with a voltage, and the root mean square (RMS) of the supplied voltage can be increased to increase the opacity of the liquid crystal element and decreased to decrease the opacity of the liquid crystal element; see paragraphs 0051, 0095, 0087 and fig. 6). 

 	On the other hand, Kim discloses a second amount of voltage to be applied to the second pixel and/or a second duration for which the voltage to be applied to the second pixel, wherein the first amount voltage is separate and distinct from the second voltage (If the segment of the camera images is so bright and the whole brightness included of the image darkly shows the subject and background. Then, result is outputted in the effective display area the brightness of the entire image which includes the subject and background by lowering the transmittance of the light passing the cell region of the liquid crystal filter part (14) corresponding to the pixel region controlling the voltage difference modulation of the electrode about each cell region of the liquid driving part (15) and includes the corresponding segment is brightly controlled; see paragraph 48, page 4. The liquid driving part (15) configures the liquid crystal filter part (14) under the control of the control unit (16) are controlled the voltage difference modulation of the electrode about each cell region corresponding to of the liquid driving part (15) is controlled the pixel region in which the pixel region in which illumination is measured corresponds to over the predetermined illumination level value in case the presence the transmittance of the light passing each of the liquid crystal filter part (14) corresponding to the pixel region extracted is controlled after doing the extraction are changed to control the transmittance of the optical signal passing the cell region; see paragraphs 28-31, 36-37, 44-48, 50, 18, 21-22; pages 2-4). 
 


 	Regarding claim 9, Davis and Kim disclose everything claimed as applied above (see claim 1). In addition, Davis discloses the interface module (Interface 112 of the lens mount 106; see paragraphs 0046, 0076) comprises a set of mechanical position pins for aligning the optical filter to a lens of the device (A first set of contact strips 138 connect the optical filter 102 to the rear of one of the lens mounting components 132, while a second set of contact strips 140 connects the frame 140 to the electronics board 130. Strips 138, Strips 140, and the frame 142 are electrically conductive. Thus, drive signals from the electronics board 130 can be communicated to the liquid crystal panel via a signal path that is established from the electronics board 130 to the second set of contact strips 140, to the frame 142, to the first contact strips 138, and finally to electrodes on the periphery of the liquid crystal panel 102; see paragraph 0113, 0076 and figs. 3-4).  

 	Regarding claim 11, Davis discloses a method for using an optical filter to adjust light intensity (see figs.1A and 6), wherein the optical filter comprises a pre-sensor 
 	detecting, using the pre-sensor, a light intensity distribution in a field of view (FOV) of a device coupled to the optical filter (Determine a current exposure level for light entering the camera housing 104 by using another image sensor, which can be a dedicated exposure level sensor that detects the intensity of light; see paragraphs 0094, 0088 and fig. 6);
 	generating, by the control circuit, control signals to control adjustment of one or more light transparency levels at the set of pixels based on the light intensity distribution detected by the pre-sensor, wherein the control signals include a first control signal to control adjustment of a first light transparency level at the first pixel based on the detected light intensity distribution (The controller 116 communicates with the lens mount controller 118 of the lens mount 106 so as to synchronize operation of the optical filter 102 and the image sensors. The exposure controller can adjust the optical characteristic (e.g., opacity) in response to changes in lighting conditions in the current 
 	generating, at the driving circuit, driving signals to control lights passing through the set of pixels based on the control signals (Controller 118 controls operation of the optical filter 102 at the direction of the controller 116. Controller 111 also controls the iris diaphragm 107 and focusing mechanism 109 at the direction of the controller 116; see paragraphs 0047, 0051, 0050 and fig. 1A.  See fig. 6; steps 606-612 and paragraphs 0091-0096, 0082, 0087 for the controlling of the lights passing through the adaptive pixels).   
 	However, Davis fails to expressly disclose adjusting light transparency level at a per pixel level. In other words, Davis does not disclose the specifics of adjusting light transparence at specific pixels. Specifically, Davis fails to disclose a second control signal to control adjustment of a second light transparency level at a second pixel based on the light intensity distribution detected by the pre-sensor. 
 	On the other hand, Kim discloses a second control signal to control adjustment of a second light transparency level at a second pixel based on the light intensity distribution detected by a sensor (Optic filter part 12 implemented in the form of plural cells and the transmittance of the light which is the optical signal inputted according to the change in arrangement of the liquid crystal molecule about each to the photoelectric transform portion (13) serves to be controlled by each cell-by-cell.  The liquid driving part (15) configures the liquid crystal filter part (14) under the control of the control unit (16) are controlled the voltage difference modulation of the electrode about each cell region corresponding to of the liquid driving part (15) is controlled the pixel region in which the pixel region in which illumination is measured corresponds to over the predetermined illumination level value in case the presence the transmittance of the light passing each of the liquid crystal filter part (14) corresponding to the pixel region extracted is controlled after doing the extraction are changed to control the transmittance of the optical signal passing the cell region; see paragraphs 28-31, 36-37, 44-48, 50, 18, 21-22; pages 2-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis and Kim to provide a second control signal to control adjustment of a second light transparency level at a second pixel based on the light intensity distribution detected by the pre-sensor (adjusting light transparency level at a per pixel level) for the purpose of effectively enabling auto exposure control of a desired pixel region of a camera image in accordance to user preferences. 

 	Regarding claim 12, Davis and Kim disclose everything claimed as applied above (see claim 11). In addition, Davis discloses the adaptive optical materials include one or** more of a opto-electrical crystals, dynamic optical polymers, and liquid crystals (The optical filter 102 can include liquid crystal elements that can be controlled according to a drive voltage; see paragraphs 0007, 0051, 0057, 0074-0075, 0113). 

 	Regarding claim 13, Davis discloses everything claimed as applied above (see claim 11). In addition, Davis discloses generating the first control signal to control 
 	obtaining a light intensity value at a first spot in the FOV from the light intensity distribution detected by the pre-sensor, wherein the first spot corresponds to the first pixel (Determine current exposure level at step 606; where the second/another image sensor detects the intensity of light. The amount of light can be detected by using spot metering, partial area metering, multi-zone metering and others. Pixel brightness histogram or exposure histogram can also be analyzed. The detector can also track the location of one or more peaks in the histogram (exposure values for which there are relatively high numbers of image sensor pixels having those exposure values); see paragraphs 0094, 0086-0088 and fig. 6);
 	comparing the light intensity value at the first spot with a predetermined threshold (Identify if the detected light intensity matches a desired exposure level; see fig. 6 and paragraph 0095);
 	determining a difference value between the light intensity value at the first spot with a predetermined threshold based on the comparison; and generating the first control signal based on the difference value (When the detected light intensity does not match the desired exposure level, the opacity of the optical filter 102 can be adjusted so as to bring the current exposure level closer to a desired exposure level; see step 608 in fig. 6 and paragraphs 0095, 0082, 0087). 
 	However, Davis fails to expressly disclose generating the second control signal to control adjustment of the second light transparency level at the second pixel based on the light intensity distribution detected by the pre-sensor comprises: obtaining a light 
 	Nevertheless, Kim discloses generating the second control signal to control adjustment of the second light transparency level at the second pixel based on the light intensity distribution detected by the pre-sensor comprises: obtaining a light intensity value at a second spot in the FOV from the light intensity distribution detected by the pre-sensor, wherein the second spot corresponds to the second pixel; comparing the light intensity value at the second spot with a predetermined threshold; determining a difference value between the light intensity value at the second spot with a predetermined threshold based on the comparison; and generating the second control signal based on the difference value (If the segment of the camera images is so bright and the whole brightness included of the image darkly shows the subject and background. Then, result is outputted in the effective display area the brightness of the entire image which includes the subject and background by lowering the transmittance of the light passing the cell region of the liquid crystal filter part (14) corresponding to the pixel region controlling the voltage difference modulation of the electrode about each cell region of the liquid driving part (15) and includes the corresponding segment is brightly controlled; see paragraph 48, page 4). 


 	Regarding claim 14, Davis and Kim disclose everything claimed as applied above (see claim 11). In addition, Davis discloses the first control signal includes information indicating a location of the first pixel on the light adjustment layer (The amount of light can be detected by using spot metering, partial area metering, multi-zone metering and others. The detector can also track the location of one or more peaks in the histogram; see paragraphs 0086-0088, 0082, 0095 and fig. 6).

 	Regarding claim 15, Davis and Kim disclose everything claimed as applied above (see claim 11). In addition, Davis discloses the driving signals generated by the driving circuit includes a first amount of voltage to be applied to the first pixel and/or a 
 	However, Davis fails to disclose a second amount of voltage to be applied to the second pixel and/or a second duration for which the voltage to be applied to the second pixel, wherein the first amount voltage is separate and distinct from the second voltage.
 	On the other hand, Kim discloses a second amount of voltage to be applied to the second pixel and/or a second duration for which the voltage to be applied to the second pixel, wherein the first amount voltage is separate and distinct from the second voltage (If the segment of the camera images is so bright and the whole brightness included of the image darkly shows the subject and background. Then, result is outputted in the effective display area the brightness of the entire image which includes the subject and background by lowering the transmittance of the light passing the cell region of the liquid crystal filter part (14) corresponding to the pixel region controlling the voltage difference modulation of the electrode about each cell region of the liquid driving part (15) and includes the corresponding segment is brightly controlled; see paragraph 48, page 4. The liquid driving part (15) configures the liquid crystal filter part (14) under the control of the control unit (16) are controlled the voltage difference modulation of the electrode about each cell region corresponding to of the liquid driving part (15) is controlled the pixel region in which the pixel region in which illumination is measured corresponds to over the predetermined illumination level value in case the presence the transmittance of the light passing each of the liquid crystal filter part (14) corresponding to the pixel region extracted is controlled after doing the extraction are changed to control the transmittance of the optical signal passing the cell region; see paragraphs 28-31, 36-37, 44-48, 50, 18, 21-22; pages 2-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis and Kim to provide a second amount of voltage to be applied to the second pixel and/or a second duration for which the voltage to be applied to the second pixel, wherein the first amount voltage is separate and distinct from the second voltage for the purpose of effectively enabling auto exposure control of a desired pixel region of a camera image in accordance to user preferences. 

 	Regarding claim 19, Davis and Kim disclose everything claimed as applied above (see claim 11). In addition, Davis discloses the optical filter comprises a set of mechanical position pins for aligning the optical filter to a lens of the device (A first set of contact strips 138 connect the optical filter 102 to the rear of one of the lens mounting components 132, while a second set of contact strips 140 connects the frame 140 to the electronics board 130. Strips 138, Strips 140, and the frame 142 are electrically conductive. Thus, drive signals from the electronics board 130 can be communicated to the liquid crystal panel via a signal path that is established from the electronics board 130 to the second set of contact strips 140, to the frame 142, to the first contact strips .  


8.	Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Kim and further in view of Lee (US-PGPUB 2016/0252758).
 	Regarding claim 6, Davis and Kim disclose everything claimed as applied above (see claim 1). In addition, Davis discloses a polarizer can be included in the optical filter 102 in the optical path before or after the liquid crystal element. The optical filter 102 can additionally or alternatively include one or more rotatable polarizers. In addition, electrodes can be provided on the periphery of the liquid crystal panel; see paragraphs 0051 and 0113.
 	However, Davis and Kim fail to expressly disclose the first pixel comprises two polarizers and two electrodes.
 	On the other hand, Lee discloses an optical filter comprises two polarizers (A first polarization filter 104 and Second polarization filter 110; see paragraphs 0019-0020 and figs. 1-2) and two electrodes (Electrode 208 and electrode 210; see paragraphs 0023, 0026 and figs. 1-2). 
 	Since Davis already discloses an optical filter including polarizers in combination with liquid crystal elements, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis, Kim and Lee to provide an optical filter that includes a pixel that comprises two 

 	Regarding claim 7, Davis, Kim and Lee disclose everything claimed as applied above (see claim 6). In addition, Davis discloses a polarizer can be included in the optical filter 102 in the optical path before or after the liquid crystal element, and by varying the supply of power to the liquid crystal element, the polarity of the liquid crystal element can be varied so as to control the illumination from opaque to transparent; see paragraphs 0051-0053. However, Davis and Kim fail to disclose the two electrodes and the two polarizers. 
 	Nevertheless, Lee discloses the first control signal indicates to the driving circuit an amount of voltage to be applied to the two electrodes of the first pixel such that the two polarizers are manipulated to block a portion of light passing through the first pixel (In order to render one or more pixels opaque, polarization angle control module 112 can prevent polarized light from passing through second polarization filter 110. A helical arrangement 230 of liquid crystal molecules of liquid crystal layer 202 can be adjusted by applying various voltages across electrodes 208 and 210 to change the helical arrangement 230 of liquid crystal molecules of liquid crystal layer 202. An amount of light 116 that is re-oriented after passing through first filter 104 such that it may pass through second polarization filter 110 may depend on at least one or more of: a voltage supplied, first polarization angle 120, second polarization angle 114, third polarization angle 118, and/or an orientation of the grooves of first alignment layer 214 and the grooves of second alignment layer 216 with respect to one another. Thus, an amount of 
 	Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis, Kim and Lee to provide the first control signal indicates to the driving circuit an amount of voltage to be applied to the two electrodes of the first pixel such that the two polarizers are manipulated to block a portion of light passing through the first pixel for the purpose of effectively adjusting the angle of polarization in accordance to the detected lighting conditions.

 	Regarding claim 8, Davis and Kim disclose everything claimed as applied above (see claim 1). However, Davis and Kim fail to expressly disclose the set of pixels comprise active matrix pixels divided into columns and rows.
 	On the other hand, Lee discloses the set of pixels comprise active matrix pixels divided into columns and rows (The adjustable light polarization layer 106 may comprise any of a variety of liquid crystal technologies including an active-matrix; see paragraph 0019). 
 	Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis, Kim and Lee to provide the set of pixels comprise active matrix pixels divided into columns and rows for the purpose of effectively adjusting the angle of polarization in accordance to the detected lighting conditions.

claim 16, Davis and Kim disclose everything claimed as applied above (see claim 11). In addition, Davis discloses a polarizer can be included in the optical filter 102 in the optical path before or after the liquid crystal element. The optical filter 102 can additionally or alternatively include one or more rotatable polarizers. In addition, electrodes can be provided on the periphery of the liquid crystal panel; see paragraphs 0051 and 0113.
 	However, Davis and Kim fail to expressly disclose the first pixel comprises two polarizers and two electrodes.
 	On the other hand, Lee discloses an optical filter comprises two polarizers (A first polarization filter 104 and Second polarization filter 110; see paragraphs 0019-0020 and figs. 1-2) and two electrodes (Electrode 208 and electrode 210; see paragraphs 0023, 0026 and figs. 1-2). 
 	Since Davis already discloses an optical filter including polarizers in combination with liquid crystal elements, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis, Kim and Lee to provide an optical filter that includes a pixel that comprises two polarizers and two electrodes for the purpose of effectively adjusting the angle of polarization in accordance to the detected lighting conditions. 

 	Regarding claim 17, Davis, Kim and Lee disclose everything claimed as applied above (see claim 16). In addition, Davis discloses a polarizer can be included in the optical filter 102 in the optical path before or after the liquid crystal element, and by varying the supply of power to the liquid crystal element, the polarity of the liquid crystal 
 	Nevertheless, Lee discloses the first control signal indicates to the driving circuit an amount of voltage to be applied to the two electrodes of the first pixel such that the two polarizers are manipulated to block a portion of light passing through the first pixel (In order to render one or more pixels opaque, polarization angle control module 112 can prevent polarized light from passing through second polarization filter 110. A helical arrangement 230 of liquid crystal molecules of liquid crystal layer 202 can be adjusted by applying various voltages across electrodes 208 and 210 to change the helical arrangement 230 of liquid crystal molecules of liquid crystal layer 202. An amount of light 116 that is re-oriented after passing through first filter 104 such that it may pass through second polarization filter 110 may depend on at least one or more of: a voltage supplied, first polarization angle 120, second polarization angle 114, third polarization angle 118, and/or an orientation of the grooves of first alignment layer 214 and the grooves of second alignment layer 216 with respect to one another. Thus, an amount of opacity or transparency of pixel 212 may depend at least on these factors and/or other factor(s); see paragraphs 0019-0020, 0023, 0026-0028, 0039). 
 	Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis, Kim and Lee to provide the first control signal indicates to the driving circuit an amount of voltage to be applied to the two electrodes of the first pixel such that the two polarizers are manipulated to block a portion of light passing through the first pixel for the purpose of 

	Regarding claim 18, Davis and Kim disclose everything claimed as applied above (see claim 11). However, Davis and Kim fail to expressly disclose the set of pixels comprise active matrix pixels divided into columns and rows.
 	On the other hand, Lee discloses the set of pixels comprise active matrix pixels divided into columns and rows (The adjustable light polarization layer 106 may comprise any of a variety of liquid crystal technologies including an active-matrix; see paragraph 0019). 
 	Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis, Kim and Lee to provide the set of pixels comprise active matrix pixels divided into columns and rows for the purpose of effectively adjusting the angle of polarization in accordance to the detected lighting conditions.

9.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Kim and further in view of Wang et al. (US-PGPUB 2009/0059101).
 	Regarding claim 10, Davis and Kim disclose everything claimed as applied above (see claim 1). However, Davis and Kim fail to disclose device is a smart phone and the interface module comprises an electrical interface for coupling the optical filter to the smart phone.

 	Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis, Kim and Wang to provide device is a smart phone and the interface module comprises an electrical interface for coupling the optical filter to the smart phone for the purpose of improving optical characteristics in a compact camera application.  

 	Regarding claim 20, Davis and Kim disclose everything claimed as applied above (see claim 11). However, Davis and Kim fail to disclose device is a smart phone comprising an electrical interface for coupling the optical filter to the smart phone.
 	Nevertheless, Wang discloses device is a smart phone comprising an electrical interface for coupling the optical filter to the smart phone (A cellular phone having a camera feature 210 having optical filter having a liquid display. The processor 202 communicates with the camera and filter feature through the electrical bus 202; see paragraphs 0020, 0029-0031). 
 	Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis, Lee and Wang to provide device is a smart phone comprising an electrical interface for coupling 



**Note:  The U.S. Patent and Trademark Office considers Applicant’s “or”, “one of”, and “at least one of” language to be anticipated by any reference containing one of the subsequent corresponding elements.


Citation of Pertinent Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Michihata et al. (US-PGPUB 2013/0088656) discloses a liquid crystal element that has a large number of pixels that are arranged in at least one dimension; and the driving portion controls a voltage applied to an individual pixel in accordance with a frequency selecting characteristic.
 	Cavanaugh et al. (US Patent 7,009,680) discloses the control system stores the state of the liquid crystal tunable filter and asserts the compensated voltage drive across the device. Depending on response and accuracy requirements for the application, the thermal compensation system of the present invention could operate by reading the temperature of the liquid crystal cell and adjusting the voltage drive of the cell based on the cell state. 

Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/24/2021